Title: From Thomas Jefferson to Thomas Mann Randolph, 6 January 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Jan. 6. 96.

Colo. J. Nicholas not having been able to get two magistrates to attend, according to the former notice given Cobbs, to take the depositions of Messrs. Owen & Mosby, inspectors of Shockoe, I have given him (Cobbs) a second notice to attend for that purpose at Shockoe ware-house  on Saturday the 30th. inst. at noon. I must trouble you to act for me, getting 2. magistrates to attend, their names to be inserted in the inclosed commission at the time of taking the depositions. When they have taken the depositions they are to annex them to this commission and seal them up and address them to the clerk of Albemarle. In this state be pleased to recieve the packet and send it by post under cover to me.
The following particulars will claim attention.
The 2. hhds. for which he has brought suit are supposed to have been delivered at Shockoe about the beginning of Oct. 1786 a day or two before the inspection opened. The day of delivery is material, and the marks, numbers, weights, and to whom delivered.
Had Thomas Cobbs any other tobaccoes carried to Shockoe in 1786. If he had, state the marks, Nos. weights and to whom delivered.
How many hhds. of tobacco did he carry to that warehouse for two or three years before and after 1786? The object of this is to shew that his annual crop was about 2. hhds., and that when we have accounted for two, he could not have two more.
When Colo. Bell took away the 2. hhds. in Dec. 1786. he says he found there 2 others, marked either like those he took, or very little different, which he did not take on some suspicion they might belong to another Thomas Cobbs, then of Buckingham. Did that other Thomas Cobbs carry his tobacco ever to Shockoe, or did he in the year 1786? If not, these must have been the very hogsheads for which suit is brought.
The particular marks of these 2. hhds. refused by Bell, may be useful.
Is there no mistake in the marks given in the former certificate of the inspectors for the 2. hhds. of 1786. viz. TNC. for TWC.
I had asked the favor of Mr. Carr, if the depositions could not be regularly taken while he was in Richmd. still to call on the Inspectors, and to state the facts as they would attest them. If this has been done, and he should have left the form of their depositions with them, you will have no other trouble than to get the magistrates to swear the deponents and put the deposition under cover.
I shall write to you separately on other subjects. Adieu. Yours affectionately

Th: Jefferson

